


109 HR 6000 IH: To revise the Farmland Protection Program of the

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6000
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To revise the Farmland Protection Program of the
		  Department of Agriculture.
	
	
		1.Farmland protection
			 program
			(a)DefinitionsSection
			 1238H of the Food Security Act of 1985 (16 U.S.C. 3838h) is amended—
				(1)in paragraph (1),
			 by inserting an entity certified under section 1238I(b) that is
			 after means; and
				(2)in paragraph
			 (2)(B)(v), by inserting , including woodlots, wooded corners, and
			 forested riparian areas that may comprise up to 50 percent of the offered
			 acreage after Secretary.
				(b)ProgramSection
			 1238I of the Food Security Act of 1985 is amended to read as follows:
				
					1238I.Farmland
				Protection Program
						(a)Grant
				programThe Secretary,
				acting through the Natural Resources Conservation Service, shall establish and
				carry out a program to make grants to eligible entities for the purpose of
				protecting the agricultural production capacity of the land by limiting
				incompatible nonagricultural uses of the land. The program shall give priority
				to protecting farm and ranchland—
							(1)with prime,
				unique, or other productive soils that are at risk of nonagricultural
				development;
							(2)that will stay in
				production agriculture;
							(3)in rural
				communities that face intense pressure for conversion to nonagricultural use,
				as determined by the Secretary; or
							(4)in areas that have
				locally-led land-use planning and zoning strategies.
							(b)CertificationIn order to delineate eligible entities for
				program participation under this section, the Secretary shall implement a
				process, to be published in the Federal Register, for certifying entities
				described in subparagraph (A) or (B) of section 1238H(1). The certification
				requirements shall include at a minimum the following:
							(1)Strategic planning
				and articulated objectives.
							(2)Demonstrated
				long-term commitment and organizational viability.
							(3)Track record of
				funds management and accountability.
							(4)History of
				successfully completing agricultural conservation projects.
							(5)Use of a conservation plan for any highly
				erodible cropland for which a conservation easement or other interest is
				purchased.
							(c)Grant
				agreementsThe Secretary,
				acting through the Natural Resources Conservation Service, may enter into
				agreements with eligible entities certified for program participation under
				subsection (b), under which an eligible entity may purchase conservation
				easements using a combination of its own funds and grant funds distributed by
				the Secretary under the program. An agreement shall stipulate the terms and
				conditions under which the eligible entity shall use funds provided by the
				Secretary under the program, except that under such an agreement—
							(1)the eligible
				entity shall be authorized to determine its own criteria and priorities for
				purchasing conservation easements and other interests in land; and
							(2)the eligible
				entity shall be authorized to use its own terms and conditions for conservation
				easements and other purchases of interests in land, if the attorney general of
				the State in which the property to be purchased is located certifies that such
				terms and conditions are adequate under State law to achieve and permit
				effective enforcement of the conservation purposes of such easements or other
				interests.
							(d)Enforcement and
				reversionary interestsNo Federal contingent right of enforcement
				or reversionary interest in a conservation easement or other purchase of an
				interest in land shall be required under the program if the attorney general of
				the State in which the property to be purchased using grant funds is located
				certifies that the State or local government has a direct or contingent right
				of enforcement or reversionary interest therein.
						(e)Cost
				sharing
							(1)Share provided
				under this sectionThe share of the cost of purchasing a
				conservation easement or other interest in eligible land described in
				subsection (a) provided under section 1241(d) shall not exceed 50 percent of
				the appraised fair market value of the conservation easement or other interest
				in eligible land.
							(2)Share provided
				under other funding sourceAs part of the share of the cost of
				purchasing a conservation easement or other interest in eligible land described
				in subsection (a) that is not provided under section 1241(d), an eligible
				entity may include a charitable donation by the private landowner from which
				the eligible land is to be purchased of not more than 50 percent of the fair
				market value of the conservation easement or other interest in eligible
				land.
							.
			
